PER CURIAM.
This cause was heard on the petition of the National Labor Relations Board for enforcement of its order;
And no appearance having been made by the respondent at the hearing and no brief having been filed on its behalf; and it appearing that the findings of the Board with respect to the questions of fact are supported by substantial evidence on the record considered as a whole, and that the conclusions of law drawn therefrom are not erroneous;
It is ordered that the petition of the National Labor Relations Board for enforcement of its order be granted and said order be enforced.